Citation Nr: 0721443	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  94-38 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for low back disability.


REPRESENTATION

Appellant represented by:  Montana Veterans Affairs Division

	
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from June 1968 to 
April 1970, and from April 1973 to January 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Ft. 
Harrison, Montana, that reduced the evaluation assigned to 
the veteran's low back disability from 20 percent to 10 
percent, effective from 
January 1, 1998.  The veteran disagreed with this decision 
and has also argued that a disability rating in excess is 
warranted.  In a July 2005 decision, the Board determined 
that the criteria to support a 20 percent rating for the 
veteran's low back disability had been met.  The RO issued a 
rating action in December 2005 that effectuated the Board's 
decision and assigned a 20 percent rating for the low back 
disability, effective from January 1, 1998.

The Board most recently remanded the matter in July 2005 in 
order to obtain additional evidence and to cure specified due 
process deficiencies.  The matter was returned to the Board 
in February 2007 for final appellate consideration.  

The veteran was afforded a personal hearing at the RO before 
the undersigned Veterans Law Judge in August 2002.  A 
transcript of the hearing is associated with the claims 
folder.


FINDING OF FACT

There is no evidence that the veteran's lumbar spine 
disability results in severe loss of range of motion of the 
lumbar spine; forward flexion of 30 degrees or less; 
favorable ankylosis of the lumbar spine; severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or abnormal mobility on forced motion; severe 
symptoms of intervertebral disc syndrome with recurring 
attacks with intermittent relief; or, incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least four weeks during the past year.


CONCLUSION OF LAW

The criteria for an increased disability evaluation for low 
back disability have not been demonstrated.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295, (2002), Diagnostic Codes 5292, 5293, 5295 
(2003), Diagnostic Codes 5237, 5242, 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification 
subsequent to the initial agency decision in October 1997.  
The RO's February 2004 and March 2006 letters provided the 
veteran notice with respect to his claim for an increased 
rating.  He was informed that he could provide evidence or 
location of such and requested that he provide any evidence 
in his possession.  The notice letters specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency. The veteran was 
also asked to advise VA if there were any other information 
or evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, the Court found that notice for an 
increased rating claim needs to include a discussion of the 
effective date element.  Id.  The March 2006 notice letter 
addressed all of the Dingess requirements.

Recognition is given to the fact that full notification was 
not furnished to the veteran prior to the initial 
adjudication of the claim.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Although full complying notice was not 
provided prior to the initial adjudication of the claim the 
veteran had ample opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
notice was given, and the case was then readjudicated by the 
RO.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes VA and non-VA treatment 
records.  The veteran has not identified any other records 
that have not already been obtained.  He has been afforded 
multiple VA medical examinations.  Thus, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159 (2006).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2006)

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 2593 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

On review of the evidence of record, the Board finds that the 
veteran's lumbar spine disability is appropriately evaluated 
as 20 percent disabling.  The evidence does not show severe 
limitation of motion of the lumbar spine.  There is also no 
evidence that forward flexion of the lumbar spine has been 
limited to 30 degrees or less.  The addendum to a June 2006 
VA examination, dated in September 2006, noted that the 
veteran demonstrated forward flexion to 45 degrees, backward 
extension to 30 degrees, lateral flexion to 20 degrees 
bilaterally, and rotation to 10 degrees bilaterally.  All the 
ranges of motion were described as being the maximum ranges.  
The examiner specifically indicated that he would not 
describe the veteran's loss of range of motion as "severe."  
He also said that the veteran's range of motion was not 
limited by pain.  Earlier VA and non-VA examinations were not 
too dissimilar and in several instances showed a 
significantly better overall state.  When he was seen in 
April 2003, the veteran was described as having moderate 
limitation of motion of the lumbar spine.  He lacked 12 
inches of touching the floor and was able to come from that 
position without help or complaint.  Lumbar extension was to 
20 degrees and lateral bending was to 30 degrees.  The report 
of a July 1999 independent medical examination (IME) showed 
that the veteran had forward flexion to 90 degrees, extension 
to 20 degrees, lateral flexion to 25 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  The examiner noted that 
there was no evidence of increased pain with range of motion.  
The veteran was described as having mildly restricted range 
of motion with complaints of increasing pain with mechanical 
activity.  Range of motion of the lumbar spine on VA 
examination in May 1997 was forward flexion to 100 degrees, 
backward extension to 35 degrees, lateral flexion to 40 
degrees, and rotation to 35 degrees.  There was no evidence 
of pain or discomfort during the ranges of motion.  

VA and non-VA treatment records (to include those in 2006) do 
not significantly conflict with the above results.  For 
example, a March 1998 private evaluation indicated that the 
veteran demonstrated a full lumbar extension and 85 percent 
of flexion.  A March 2001 VA outpatient record indicated that 
forward flexion was limited to one foot from the floor.  In 
April 2002, the veteran was described as having a normal 
range of motion of the lumbar spine.  None of the 
aforementioned records or reports document favorable 
ankylosis of the lumbar spine.

The Board also finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  The 
Board recognizes that the veteran complains of lack of 
endurance, flare ups that limit motion, and some limitation 
on his ability to engage in activities.  He further reports 
that he uses a back brace when he works, and that a VA 
radiology report shows that he received an epidural injection 
in April 2006 due to back pain.  However, there is no 
indication that the veteran requires the use of a crutch or 
cane.  Moreover, and as discussed above, the June 2006 VA 
examination addressed the question of whether the veteran 
would experience any additional functional loss due to pain.  
The examiner responded that the veteran was not limited by 
pain.  The April 2003 examination report described the 
veteran's range of motion of the lumbar spine to be 
moderately disabling.  The July 2003 addendum to that report 
indicated that the veteran was relatively pain free when he 
was sedentary, but that pain would occur with prolonged 
activity or heavy work.  However, the examiner also noted 
that the veteran walked and moved like a man who was pain 
free.  The July 1999 IME report indicated that the veteran's 
overall level of disability was mild, and that there was no 
evidence of increased pain with range of motion.  The Board 
finds that the veteran's complaints and the aforementioned 
additional loss of motion were considered.  Indeed, in its 
July 2005 decision, the Board took these complaints into 
consideration and provided the veteran the benefit of the 
doubt in assigning him a 20 percent rating for his back 
disability.  Application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
therefore does not provide a basis for a rating higher than 
20 percent.

There was also no evidence of listing of the whole spine or a 
positive Goldthwaite's sign, which are necessary findings to 
achieve a 40 percent rating under Diagnostic Code 5295.  On 
the contrary, the September 2006 addendum specifically noted 
that the veteran had a normal stance and gait, and that he 
did not have a list or positive Goldwaithe's sign.  The 
earlier VA examinations made similar findings.

Consideration has also been given as to whether a higher (40 
percent) rating could be assigned under the criteria 
governing intervertebral disc syndrome.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002), Diagnostic Code 5293 
(2003), Diagnostic Code 5243 (2005).  A March 1999 MRI report 
indicated that there was mild narrowing to the 4th lumbar 
disc with bulging in the annulus.  There was no evidence of 
disc extrusion, spinal stenosis, or significant encroachment, 
however.  The July 2003 addendum report revealed that deep 
tendon reflexes were all within normal limits.  Sensation to 
touch and vibration were also within normal limits.  Straight 
leg raising was to 90 degrees bilaterally.  It was also noted 
that the veteran provided a history of severe attacks of back 
pain that would render him bedridden, but that he hadn't had 
such an attack in many years.  The July 2003 VA examination 
report indicated that there was tenderness to moderate 
pressure at L3-4.  There was no sciatic notch tenderness. 
Deep tendon reflexes were equal and active.  Straight leg 
raising was normal.  The September 2006 addendum also 
indicated that the veteran had a normal neurological 
examination, and that there were no findings of atrophy.  

Nevertheless, the Board's attention is drawn to a finding in 
the September 2006 addendum that diagnosed the veteran as 
having recurrent symptoms of intervertebral disc syndrome.  
The examiner stated that the symptoms of the veteran's 
intervertebral disc syndrome were "at times" severe.  
However, the symptoms were not associated with sciatic 
neuropathy or other neurological signs.  Further, although it 
was noted that the veteran gave a history of five to ten days 
of incapacity due to intervertebral disc syndrome, the 
examiner said there was no evidence that these episodes were 
observed by a physician.  In other words, although there is 
little to no evidence of neurological impairment and 
radiculopathy stemming from the veteran's low back 
disability, a diagnosis of intervertebral disc syndrome has 
been rendered.  However, as discussed above, there is no 
evidence that the veteran experiences severe recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  The examiner clearly indicated that the veteran's 
severe attacks only occurred "at times," which denotes that 
the attacks are not typically or consistently severe when 
they occur.  There is also no evidence that the veteran 
experiences incapacitating episodes resulting from 
intervertebral disc syndrome of at least four weeks during 
the past year.  The record is simply absent such findings.  
Indeed, the veteran himself has reported that his 
incapacitating episodes, which have not been documented, have 
occurred for no more than ten days.  Finally, there is no 
evidence that the veteran suffers from mild, incomplete 
paralysis of the sciatic or peroneal nerve.  See 38 C.F.R. § 
4.124a, Diagnostic Codes 8520, 8521 (2006).  

Consideration as to whether a higher disability evaluation 
may be applied does not stop here, however.  A precedent 
opinion of VA's Office of General Counsel, VAOPGCPREC 36-97 
(1997), held that Diagnostic Code 5293 involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  In this regard, the Board's attention is again 
drawn to the July 2003 addendum that observed that the 
veteran walked and moved like a man who was pain free.  
Further, in the June 2006 VA examination and its September 
2006 addendum, the examiner stated there were no objective 
neurological findings, and that the limitation of motion 
experienced by the veteran was not limited by pain.  Further, 
as observed in the addendum, VA and non-VA treatment records 
are conspicuously absent any findings of the veteran being 
prescribed any type of bed rest due to his low back 
disability.  The Board therefore finds that a disability 
evaluation in excess of 20 percent under the rating criteria 
for intervertebral disc syndrome would not be warranted.  See 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  In other words, a higher 
disability evaluation under the rating criteria for 
intervertebral disc syndrome is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for low back disability is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


